

115 HRES 947 IH: Expressing support for the designation of July 9 as “Warrant Officer Day”.
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 947IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mrs. Roby (for herself, Mr. Rogers of Alabama, Mr. Aderholt, Mr. Brooks of Alabama, Ms. Sewell of Alabama, Mr. Byrne, and Mr. Palmer) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing support for the designation of July 9 as Warrant Officer Day.
	
 Whereas the Army Warrant Officer Corps was established on July 9, 1918, in the Army Mine Planter Service of the Coast Artillery, authorizing a total of 40 warrant officers to serve as masters, mates, chief engineers, and assistant engineers on each mine planting vessel;
 Whereas section 4a of An Act for making further and more effectual provision for the national defense, and for other purposes (Public Law 64–85; 39 Stat. 166), as amended by the Act of June 4, 1920 (Public Law 66–242; 41 Stat. 759), provided for warrant officers to serve in clerical, administrative, and bandleader positions;
 Whereas in 1926, Jen Doble and Olive Hoskins became the first two female soldiers appointed to the rank of warrant officer;
 Whereas in 1953, the inception of the Warrant Officer Flight Program led to the training of thousands of warrant officers who later became helicopter pilots during the Vietnam War;
 Whereas in 1954, the Warrant Officer Act of 1954 (Public Law 83–379; 68 Stat. 157) established warrant officer grades W–1 through W–4, and officially eliminated the Mine Planter Service;
 Whereas in 1972, the United States Army Warrant Officers Association was founded by chief warrant officer, W–4 Donald Hess;
 Whereas in 1985, the United States Army Warrant Officers Association became a founding member of the Military Coalition, a consortium of more than 30 military and veterans service organizations, now representing more than 5,500,000 current and former members of the Armed Forces, veterans, and their families and survivors;
 Whereas the Department of Defense Authorization Act, 1986 (Public Law 99–145; 99 Stat. 583) amended title 10, United States Code, to provide that Permanent appointments of regular chief warrant officers shall be made by commission by the President.;
 Whereas the Warrant Officer Management Act (title XI of Public Law 102–190; 105 Stat. 1290) established, among other matters, the rank of chief warrant officer, W–5;
 Whereas beginning in 1999, the Secretary of Defense has developed a team of Senior Warrant Officer Leaders across all components of the Army, represented today by the Army Senior Warrant Officer Council, which reports to the Vice Chief of Staff of the Army, and whose primary mission is to address relevant issues concerning systems, policies, and programs of the Army designed to produce ready and relevant warrant officers;
 Whereas in 2004, the Warrant Officer Corps was formally integrated into, and as a cohort of, the larger Army Officer Corps;
 Whereas warrant officers have long been referred to as the Guardians of the Army's Technology; Whereas today a warrant officer is a self-aware and adaptive technical expert, combat leader, trainer, and advisor at progressively higher leadership tables, throughout a successful career; and
 Whereas, on July 9, 2018, warrant officers of the Army will celebrate a century of service to the Army: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a Warrant Officer Day; and
 (2)honors and recognizes the contributions of all warrant officers of the Army, past, present, and future.
			